Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 03-2485

                             POLTAK HUTAURUK,

                                Petitioner,

                                      v.

                ALBERTO GONZALES, Attorney General,

                                Respondent.*


               ON PETITION FOR REVIEW OF AN ORDER OF
                  THE BOARD OF IMMIGRATION APPEALS


                                   Before

              Lynch, Lipez, and Howard, Circuit Judges.



     Steven A. Mundie, on brief for petitioner.
     William C. Minick, Attorney, Office of Immigration Litigation,
Peter D. Keisler, Assistant Attorney General, Civil Division, and
Linda S. Wernery, Senior Litigation Counsel, Office of Immigration
Litigation, on brief for respondent.



                            February 18, 2005




     *
      Alberto Gonzales was sworn in as United States Attorney
General on February 3, 2005. We have therefore substituted Attorney
General Gonzales for John Ashcroft as the respondent. See Fed. R.
Civ. P. 25(d)(1); Fed. R. App. P. 43(c)(2).
               Per Curiam.         Poltak Hutauruk, a native of Indonesia,

petitions for review of a Board of Immigration Appeals ("BIA")

decision summarily affirming an immigration judge’s ("IJ’s") denial

of his request for asylum.               We deny the petition.

               On July 13, 2001, the Immigration and Naturalization

Service issued to Hutauruk a Notice to Appear, alleging that he was

an alien removable for staying beyond the term of his visitor’s

visa.1      See 8 U.S.C. § 1227(a)(1)(B).               Hutauruk admitted that he

was removable but sought asylum on the ground that he had been

persecuted because of his religion.2

               Hutauruk      is    a    Pentecostal      Christian          and    a native

Indonesian.          His wife and son still live in Indonesia.                     Hutauruk

testified       that    on   May       14,    1998,    there    were       riots    in   the

neighborhood where he worked, an ethnically Chinese area.                            During

these       riots,    Hutauruk     was       injured   and     had    to    seek    medical

attention.       He testified that the rioters were screaming Muslim

religious       slogans      and   that       their    actions       were    directed     at

Christians.      After the riots, Hutauruk got a new job and stayed in

Indonesia until September 23, 2000, when he traveled to the United


     1
      The relevant functions of the INS were transferred to the
Department of Homeland Security and reorganized into the Bureau of
Immigration and Customs Enforcement in March 2003. Because the
relevant events took place prior to the reorganization, we refer to
the INS.
        2
      Hutauruk also applied for withholding of removal and
protection under the Convention Against Torture, but does not
challenge the denials of those applications in his petition.

                                              -2-
States.   Hutauruk did not report any other incidents during the 28

months that he remained in Indonesia.

              Hutauruk also testified that his family has experienced

religious violence since he came to the United States.                   He stated

that on December 24, 2000, while his wife, son, and mother-in-law

were attending Christmas services, the church they were in was

bombed.   Though his child was not hurt, Hutauruk’s wife was hit in

the head with glass, and his mother-in-law injured her knee.

              After a hearing before an IJ, Hutauruk’s request for

asylum was denied.      The IJ determined that Hutauruk did not prove

either that he had endured persecution or that he had a reasonable

fear of future persecution.            Regarding past persecution, the IJ

concluded that Hutauruk’s religion was not a cause of his injuries

because the rioting on May 14, 1998 was general rioting and the

rioters   had    no   way    of    knowing       that   Hutauruk   was   Christian.

Concerning Hutauruk’s claim that he will be persecuted if he

returns to Indonesia, the IJ determined that the attacks against

Christians were not invidious enough to amount to persecution and

that the government of Indonesia had not condoned the actions of

the “extremists.”       The BIA summarily affirmed.

              When the BIA summarily affirms an IJ’s ruling, we review

the IJ’s decision directly.            Albathani v. INS, 318 F.3d 365, 373

(1st   Cir.    2003).       We    review    the    IJ’s   conclusions    under   the

“deferential ‘substantial evidence’ standard,”                Carcamo-Recinos v.


                                           -3-
Ashcroft, 389 F.3d 252, 256 (1st Cir. 2004), which requires us to

uphold the IJ’s decision “if supported by reasonable, substantial,

and probative evidence on the record considered as a whole.”

Khalil v. Ashcroft, 337 F.3d 50, 55 (1st Cir. 2003)(internal

quotation mark omitted). Under this standard, a petitioner must do

more than simply identify alternative findings supported by the

evidence.   See Albathani v. INS, 318 F.3d 365, 372 (1st Cir. 2003);

see also INS v. Elias-Zacarias, 502 U.S. 478, 482 (1992); Aguilar-

Solis v. INS, 168 F.3d 565, 569 (1st Cir, 1999). Rather, the

petitioner must show that the evidence is so overwhelming that a

reasonable factfinder would have to conclude that he is entitled to

asylum.   Elias-Zacarias, 502 U.S. at 482.

            Hutauruk’s petition, which challenges only the finding as

to likely future persecution, relies entirely on a 2002 State

Department report on human rights practices in Indonesia submitted

by the government in the administrative proceedings.3             Hutauruk

reads the    report   to   establish   conclusively   that   he   would   be

persecuted were he to return to Indonesia.      But the report does not

compel such a conclusion. Though the report describes instances of

religious violence in Indonesia and governmental ineffectiveness in

responding to these incidents, it also states that the government

     3
      The INS contends that Hutauruk’s argument regarding the
report is not properly before us because he did not base his BIA
appeal upon it.     Because the outcome of this proceeding is
foreordained under circuit precedent regardless, we shall treat
Hutauruk’s contention, arguendo, as properly raised on appeal.
See Sousa v. INS, 226 F.3d 28, 32 (1st Cir. 2000).

                                   -4-
was working with a non-governmental organization to investigate the

December 24 bombings, and that there is no evidence “that security

forces, as an institution, supported either side.”       The report

further states that Indonesia’s religious freedom provisions are

“generally respect[ed],” and that perpetrators of some of the

December 24 bombings were convicted and given prison sentences.

Finally, and in any event, the report does not indicate that

religious persecution is so pervasive in Indonesia that Hutauruk

could not avoid it by relocating within the country.    See 8 C.F.R.

208.13(2)(C)(ii).

          We have no basis to disturb the denial of Hutauruk’s

asylum application.    Accordingly, we deny his petition for review.

          So Ordered




                                 -5-